        Case 2:15-cr-00123-KJD-PAL Document 40 Filed 08/24/20 Page 1 of 6




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Heidi_Ojeda@fd.org
 6
 7                        UNITED STATES DISTRICT COURT

 8                               DISTRICT OF NEVADA
 9
10   United States of America,                    Case No. 2:15-cr-00123-KJD-PAL

11                Plaintiff,                      Reply to the Government’s
                                                  Response to Defendant’s
           v.
12                                                Emergency Motion for Order
13   Christopher Carey                            Reducing Sentence or Modifying
                                                  Judgment under 18 U.S.C. §
14                Defendant.                      3582(c)(1)(A)(ii)
15
                                                  (Expedited Ruling Requested
16                                                due to COVID-19 pandemic)
17
18         The COVID-19 pandemic has impacted the lives of everyone in America to
19   some degree. But its impact on Mr. Carey has been disproportionate and
20
     devastating. Mr. Carey became infected with COVID when the virus ran rampant
21
     through Lompoc FCI. Because of Mr. Carey’s age and underlying health
22
     conditions, he never recovered from COVID. Instead, his health has deteriorated
23
     substantially since his first COVID-positive test to the point that he is bed-ridden
24
     and unable to provide self-care. This Court has the jurisdiction and ability to
25
     grant Mr. Carey compassionate release. Even setting the COVID-19 pandemic
26
          Case 2:15-cr-00123-KJD-PAL Document 40 Filed 08/24/20 Page 2 of 6




 1   aside, Mr. Carey qualifies for compassionate release based on his deteriorating
 2   health and diminishing ability to provide self-care.
 3   I.     THIS COURT HAS JURISDICTION BECAUSE 30 DAYS HAS
            PASSED SINCE MR. CAREY SUBMITTED FOR
 4          COMPASSIONATE RELEASE.
 5          The government argues that this court does not have jurisdiction because
 6   Mr. Carey has failed to meet his burden of showing that he requested
 7
     compassionate release from the warden of Lompoc. Mr. Carey submitted for
 8
     release on May 15, 2020. Counsel does not have a copy of that request. On
 9
     August 23, 2020, undersigned counsel emailed Lompoc requesting a copy of that
10
     request. However, based on counsel’s experience with the BOP, the BOP will
11
     likely either ignore the request or inform counsel that it cannot assist in
12
     providing a copy of that request.
13
            The government, however, has access to Mr. Carey’s BOP records and can
14
     easily confirm whether Mr. Carey did, in fact, submit for compassionate release.
15
     Instead, without any reason to doubt Mr. Carey’s representations that he
16
     submitted for compassionate release on May 15, 2020, the government questions
17
18   Mr. Carey’s credibility and argues the Court should deny Mr. Carey’s request.

19          Several courts have simply accepted defendant’s representations of when

20   they filed for compassionate release without requiring proof. 1 Further, given Mr.

21
     1United States v. Trent, No. 16-CR-00178-CRB-1, 2020 WL 1812214, at *1 (N.D. Cal. Apr.
22   9, 2020) ("The Government also argues that Trent failed to exhaust his administrative
     remedies. But that argument relies entirely on the BOP’s representation that it cannot
23
     confirm that Trent submitted an earlier request for compassionate release. Trent
24   represents that he did submit such a request. Confronted with the conflicting evidence,
     the Court credits Trent’s representation, which is based on direct knowledge rather than
25   failure to confirm the existence of a filing from over a month ago."); United States v. Tran,
     No. CR 08-00197-DOC, 2020 WL 1820520, at *1 (C.D. Cal. Apr. 10, 2020) (court credits
26
                                                    2
           Case 2:15-cr-00123-KJD-PAL Document 40 Filed 08/24/20 Page 3 of 6




 1   Carey’s deteriorating health and the fact that he cannot even grasp a cup or get
 2   out of bed, its unreasonable to think that he could find, make copies of his
 3   request and mail them to undersigned counsel (assuming he even has a copy of
 4   his original request). Mr. Carey asks this Court to credit his representations of
 5   when he submitted for compassionate release and rule on the merits of his
 6   motion.
 7   II.     GIVEN MR. CAREY’S CURRENT CONDITION, THE
             SENTENCING FACTORS WEIGH IN FAVOR OF HIS RELEASE.
 8
 9           The government has conceded that Mr. Carey’s meets the extraordinary

10   and compelling standard. The government, however, argues that this Court

11   should still deny Mr. Carey’s request because he has only served less than 50

12   percent of his sentence and he was convicted of a sex offense.
13           Courts across the country have found it appropriate to release defendant
14   who were convicted of sex offenses. 2 Likewise, in these extraordinary times,
15
16   defendant’s assertion that he spoke to Warden personally and Warden of FCI Oakdale
17   refused to accept compassionate release request ); United States v. Young, No. 3:19-cr-
     5055, 2020 WL 2614745, at *2 (W.D. Wash. May 22, 2020) (“[c]onfronted with the
18   apparently conflicting evidence, the Court credits Young’s representation, which is based
     on direct knowledge rather than failure to confirm the existence of a filing from over a
19   month ago” rejecting Government’s declaration from USP Lompoc prison official claiming
     no request received);
20
21   2See United States v. Kurtz, 16-cr-20036, ECF No. 40 (D. Kan. May 12, 2020) (granting
     compassionate release to 73-year-old CP defendant hospitalized with COVID-19, who
22   spent 18-20 days on a ventilator, “was non-responsive, non-verbal,” and whose “prognosis
     was poor”); United States v. Connell, ---F. Supp. 3d---, 2020 WL 2315858, (N.D. Cal. May
23
     8, 2020) (granting compassionate release to 69-year-old CP defendant with numerous
24   chronic conditions serving year-and-a-day sentence at USP Lompoc); United States v.
     Fischman, No. 16-cr-00246-HSG, 2020 WL 2097615 (N.D. Cal. May 1, 2020) (granting
25   compassionate release to 72-year-old convicted of possession of CP who had tested
     positive for COVID-19 and was incarcerated at Terminal Island; had approximately four
26
                                                  3
         Case 2:15-cr-00123-KJD-PAL Document 40 Filed 08/24/20 Page 4 of 6




 1   courts have granted release when the defendant has served only a fraction of his
 2   original sentence. 3 The fact that Mr. Carey has served only 63 months of his
 3   sentence is not a reason to deny is request when the sentencing factors weigh in
 4   favor of release.
 5
 6   months left on 70-month sentence); United States v. Dillard, Case No. 1:15-cr-170-SAB,
 7   Dkt. No. 71 (D. Idaho Apr. 27, 2020) (53-year-old with grievous health problems granted
     compassionate release after serving approximately half of 87-month sentence for second
 8   federal non-production CP offense); United States v. Sawicz, No. 08-cr-287, 2020 WL
     1815851 (E.D.N.Y. Apr. 10, 2020) (releasing child-pornography offender with
 9   hypertension incarcerated at FCI Danbury with less than 5 months left on his sentence);
     United States v. Adam Field, No. 18 Cr. 426 (JPO), Dkt. No. 38 (S.D.N.Y. May 4, 2020)
10   (granting CP defendant with hypertension and “nonphysical health conditions”
11   incarcerated at FCI Danbury compassionate release); United States v. Nicholas
     Pagliuca, 17 Cr. 432 (CS), Dkt. No. 63 (S.D.N.Y. May 18, 2020) (granting 69-year-old CP
12   defendant with diabetes and heart issues compassionate release after serving 80 percent
     of 36-month sentence); United States v. Pippin, No. 16-cr-266, ECF No. 122 (W.D. Wash.
13   May 20, 2020) (granting compassionate release to a 50-year-old CP defendant with
     “multiple chronic medical conditions” who had 28 months left on an 84 month sentence
14
     and was serving his time at FCI Lompoc).
15
     3
       United States v. Robinson, 18-03042-04-CR-S-SRB (WDMO) (served approximately 28 of his 132
16   month sentence); United States v. Harrison, 17-00264-01-CR-W-GAF (WDMO) (served approximately
     23 of 112 month sentence); United States v. Rodriguez-Acedo, Case No. 19-cr-3539, Dkt. No. 44 (S.D.
17   Cal. July 21, 2020) (served approximately 11 months of a 37 month sentence); United States v. Tubbs-
     Smith, No. 18-20310, ECF No. 65 (E.D. Mich. July 2, 2020) (release after 26 months of 10 year sentence
18
     to serve state sentence); United States v. Torres, 2020 WL 4019038 (S.D.Fla., July 14, 2020) (5 months
19   into 24 month sentence); United States v. Loyd, No. CR 15-20394-1, 2020 WL 2572275 (E.D. Mich.
     May 21, 2020) (release after 3 years of 10 year sentence); United States v. Locke, No. 18-cr-132, 2020
20   WL 3101016, at 1, 6 (W.D. Wash. June 11, 2020) (compassionately releasing a defendant who had
     “served no more than six months of his 62-month sentence”); United States v. Brown, Case No. 2:18-
21   cr-360, Dkt. No. 35 (N.D. Ala. May 22, 2020) (granting compassionate release to defendant 11 months
     into 60 month sentence); United States v. Ben Yhwh, --- F. Supp. 3d ---, 2020 WL 1874125, at *2 (D.
22   Hawaii Apr. 13, 2020) (granting compassionate release to defendant less than 13 months into 60 month
     sentence); United States v. Delgado, 2020 WL 2464685, at *1, *4 (D. Conn. Apr. 30, 2020) (granting
23   compassionate release to defendant 29 months into 120 month sentence); United States v. Winston, Case
24   No. 1:13-cr-639-RDB, Dkt. No. 295 (D. Md. Apr. 28, 2020)(granting compassionate release to
     defendant 36 months into 120 month sentence); United States v. Watson, Case No. 3:18-cr-25-MMD,
25   Dkt No. 51 (D. NV. Jul. 22, 2020) (granting compassionate release to defendant 14 months into 48
     month sentence).
26
                                                        4
        Case 2:15-cr-00123-KJD-PAL Document 40 Filed 08/24/20 Page 5 of 6




 1         Mr. Carey is not a risk to the community given his current health
 2   conditions. The last entries in his medical records indicate a “failure to thrive.”
 3   Mr. Carey is unable to move his lower extremities, he is unable to feel movement,
 4   he has decreased sensation in his hips down, he has gradual decreased
 5   coordination in his hands resulting in difficulty grasping face masks or medical
 6   cups, he is still on a catheter and he still has bed sores. Mr. Carey’s deteriorating
 7
     health undermines any possible danger he is to the community.
 8
           Dated: August 24, 2020
 9
                                                Rene L. Valladares
10                                              Federal Public Defender
11
                                                  /s/ Heidi Ojeda
12                                              By_____________________________

13                                              HEIDI OJEDA
                                                Assistant Federal Public Defender
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                5
        Case 2:15-cr-00123-KJD-PAL Document 40 Filed 08/24/20 Page 6 of 6




 1
 2                     CERTIFICATE OF ELECTRONIC SERVICE
 3            The undersigned hereby certifies that she is an employee of the Federal
 4   Public Defender for the District of Nevada and is a person of such age and
 5   discretion as to be competent to serve papers.
 6            That on August 24, 2020, she served an electronic copy of the above and
 7
     foregoing Emergency Motion for Order Reducing Sentence or Modifying
 8
     Judgment under 18 U.S.C. § 3582(c)(1)(A)(ii) (Expedited Ruling Requested
 9
     due to COVID-19 pandemic) by electronic service (ECF) to the person named
10
     below:
11
12
                          NICHOLAS A. TRUTANICH
13                        United States Attorney
                          ELIZABETH WHITE
14                        Assistant United States Attorney
                          501 Las Vegas Blvd. South
15                        Suite 1100
                          Las Vegas, NV 89101
16
17                                             /s/ Felicia Darensbourg
                                               Employee of the Federal Public
18                                             Defender
19
20
21
22
23
24
25
26
                                               6
